*7
JUDGMENT

This case is before us on appeal from the district court’s grant of the appellees’ motion to dismiss. The issues were considered on the record and the briefs submitted by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. R. 34(j). The court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C.Cir. R. 36(d). It is
ORDERED AND ADJUDGED that the district court’s February 8, 2012, order granting the appellees’ motion to dismiss the appellant’s complaint be affirmed.
The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.